DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claims 11, 12, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the first organic layer “further comprises a pixel defining layer or a spacer layer”. The scope of the claim is confusing because the claim and its parents are all broadly drawn to “a flexible substrate” and there is otherwise no requirement for display elements that would result in a pixel. Therefore, it is not clear if the claim requires pixels to be present on the substrate or merely can be formed. Furthermore, it is not clear what is meant of encompassed by “spacer layer” in the context of the broad “flexible substrate” as claimed. Clarification is requested. Dependent claim 12 is rejected for the same reason.
Claim 12 recites “the second organic layer is filled into spacing regions in the pixel defining layer or the spacer layer”. The scope of the claim is confusing because it is not clear if the “spacing regions” refer to the space between the “spaced apart” portions of parent claim 1 or not. Furthermore, it is not clear if the “spacing regions” refer to the “concave-convex structure” or if they refer to some of region or structure.
Claim 20 recites the first organic layer “further comprises a pixel defining layer and a spacer layer”. The scope of the claim is confusing because the claim and its parents are all broadly drawn to “a flexible substrate” and there is otherwise no requirement for display elements that would result in a pixel. Therefore, it is not clear if the claim requires pixels to be present on the substrate or merely can be formed. Furthermore, it is not clear what is meant of encompassed by “spacer layer” in the context of the broad “flexible substrate” as claimed. Clarification is requested.



Claim Rejections - 35 USC § 102
Claim(s) 1-2, 4, 6-7, 10, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galitzki et al. (US 3,225,768).
Regarding claims 1 and 14:
Galitzki discloses a fabric laminated brassiere (col 1 ln 9+; Fig. 1).

    PNG
    media_image1.png
    781
    653
    media_image1.png
    Greyscale

The brassiere is made from a laminate comprising an inner cloth layer, an intermediate plastic layer, and an outer cloth layer, which correspond to the presently claimed base substrate, first organic layer, and second organic layer, respectively (col 2 ln 12+). The laminate is flexible (col 1 ln 50+; col 6 ln 33). The plastic layer comprises polyethylene polymer (col 3 ln 42+). Fabric cloth for clothing is inherently organic.
The plastic layer is preferably perforate (col 3 ln 49+; Fig. 3). This results in a concave-convex structure as claimed. Given that Galitzki teaches the laminate is flexible and further provides a plastic (organic) layer providing a concave-convex structure, the examiner considers the entirety of the laminate to correspond to the presently claimed bending region. 
Regarding claim 2:
The cloth layer (second organic layer) 36 is attached to the plastic layer 34 via pressure, such that the plastic wedges into the interstices of the cloth (col 4 ln 49+; Fig. 4). Additionally, such pressure would result in the cloth at least partially filling the holes of the plastic layer.
Regarding claims 4 and 6:
Figure 3 depicts the perforations of the plastic layer arranged in a plurality of rows, which also forms a mesh structure. Given that the laminate is flexible and the bending region covers the entire laminate, the rows run parallel to the multiple bending axes present in the laminate.
Regarding claim 7:
In Figure 3, perforations are depicted as having a circular planar shape. The cross-sectional shape of such perforations would be a rectangle.
Regarding claim 10:
The plastic layer 34 is broadly a planarization layer that provides a smooth surface on the cloth layer 36 (Fig. 4).


Claim(s) 1-4, 6-7, 9, 13-14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2015/0049428).
Regarding claims 1-2 and 16:
Lee discloses a foldable display device comprising a display panel and a window panel having a flexible area (bending region) and a rigid area [0003; 0008]. In one embodiment, the window panel comprises two layers, layer L1 and layer L2, comprising polymer resins [0083-0085]. A third layer can also be used [0094]. Either of the display panel or the third window panel layer correspond to the presently claimed base substrate.
At the flexible area, layers L1 and L2 each have a plurality of convex and concave portions that interlock with each other [0098-0099; Fig. 6]:

    PNG
    media_image2.png
    427
    709
    media_image2.png
    Greyscale

Regarding claim 3:
In one embodiment the folding line is closer to the edge of the window panel, i.e., there is a greater density of convex-concave structures at the edge rather than the center [0129; Fig. 15B].
Regarding claims 4 and 6:
Figure 10 discloses a plurality of rows of concave-convex structures (PR) in a parallel direction to the folding line (FL) (bending axis) [0116]. This also forms a mesh structure.
Regarding claim 7:
The convex-concave structures have a cross-sectional shape chosen from polygon, square, rectangle, circle, or ellipse [0099]. At least in Figures 10 and 11, the planar shape of the structures is depicted as circular [0117].
Regarding claim 9:
Additional concave-convex structures can be placed in the rigid areas outside of the flexible area to reduce stress [0115].
Regarding claims 13-14:
Suitable resins include poly(methyl methacrylate) and acrylic resin, which are inherently UV-curable materials [0084-0085]. Other resins include polycarbonate, polyimide, etc. [0084].
Regarding claim 17-18
Lee teaches a method of making the window panel comprising providing the first layer, treating the first layer to form the concave-convex structures, and then providing the second layer [0103]. The second layer can be formed by cell casting, i.e., providing a solution of the polymer precursor and curing.
Regarding claim 19:
See the rejection of claim 6.


Claim Rejections - 35 USC § 103
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0049428).
Regarding claim 5:
Lee discloses a foldable display device as previously explained. Figure 10 discloses a plurality of rows of concave-convex structures (PR) in a parallel direction to the folding line (FL) (bending axis) [0116].
Lee is silent with regard to a decrease from a position corresponding to an edge of the second organic layer to a position corresponding to its center as claimed.
Lee, however, teaches the density of the concave-convex structures (PR) can be varied depending on the direction and bending curvature desired for a given end use [0129]. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the density of the concave-convex structures, including as claimed, to provide a particular folding structure as desired for a given end use.



Claim(s) 8, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0049428) in view of Yuan et al. (US 2018/0197935).
Regarding claim 8:
Lee discloses a foldable display device as previously explained.
Lee is silent with regard to an insulating layer between the base substrate and the first organic layer, wherein the insulating layer has an opening in the bending region as claimed.
Such features were known in the art to have improved properties. For example, Yuan discloses a flexible display apparatus comprising a flexible substrate including a bending area and an insulating layer formed on the substrate having a cutout in the bending area [abstract; 0005]. The insulating layer prevents moisture or oxygen from penetrating the flexible substrate [0034]. The insulating layer has a cutout to prevent it from being cracked [0030].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use an insulating layer having a cutout area in the bending region as taught by Yuan with the device of Lee to provide improved barrier properties without causing cracking of the insulating layer.
Regarding claim 10:
Yuan teaches the insulating layer is a planarization layer [0042].
Regarding claim 15:
Lee is silent with regard to a bonding region as claimed.
Yuan, however, discloses a display having a display area and a non-display area, wherein the non-display area comprises the bending area and a pad of electrodes that provide electrical connections (bonding) needed to drive the display [0058].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a bonding region of electrodes to provide electrical connections to the display, and further provide it on the edge of the display such that the bending region is between the display region and the bonding region, to provide a working foldable display as known in the art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787